Cranch, C. J.,
delivered the judgment of the Court, as follows, (Thruston, J., dissenting.)
This cause has been tried before the Court, by consent, without a jury. The facts appear to be, that the plaintiff was the slave of William W; Claggett, who, on the 25th of June, 1822, gave him the following written certificate:
“ This is to certify that Richard, my negro, wishes to purchase himself, and it is my wish that he should do so; therefore, he is at liberty to work for himself, so as he may be able to accomplish his object. Upon his finally paying one hundred dollars he then is to be free. Given under my hand this 25th of June, 1822. William W. Claggett.-
On the 6th of December, 1822, Mr. Claggett sold him to Daniel Bussard, by bill of sale of that date, “ as a slave for life.”
There is no evidence that Mr. Bussard ever saw Mr. Claggett’s certificate until after he bought him, although there is some reason to believe, that he knew, that the negro had received some such promise.
It is probable that some part of the 100 dollars was paid by Richard to Mr. Claggett; 'but how much, is uncertain. Mr. Walter Claggett has testified, that he heard his brother, Williani W. Claggett, say, that about thirty-five dollars were due, and that when that sum was paid, Richard was to be free. There is no evidence that Mr. Van Meter had any knowledge, at the time of his purchase of the negro, that he had any promise of freedom.
These appear to be all the material facts of the case. The claim rests upon a conditional promise made by the master to his slave. In the case of Negro Joseph Brown v. Wingard, this Court in April, 1822, (2 Cranch, C. C. 300,) decided that a contract between a master and his slave, could not be enforced at law or in equity. That decision has been adhered to ever *216since, and seems, to be. decisive of the present case, even if the whole purchase-money had been paid.
We think the júdgm'ent must be- against the petitioner.